Title: Thomas Barclay to John Adams, 13 May 1784
From: Barclay, Thomas
To: Adams, John


        
          Dear Sir
          Paris 13th. May 1784—
        
        I am favor’d, with your letter of the 4th. and thank you for the Trouble you took with the letters for Amsterdam— I am about half Converted to your opinion on the subject of the Vouchers, and will try to get them by other means than your Interposition— I have made a Memorandum of the Repairs which will be Necessary at Auteuil, and will finish the affair Tomorrow. I left it unclosed untill I shou’d hear again from you; but I secured the preferance and you will Certainly have the place and may take possession as soon as you please, I Beg you will beleive me to be Ever most sincerely Your Aff.
        
          Thos Barclay
        
        
          Mr. Jay intends setting out for Calais on Saturday, and I think he will probably remain at the Hotel D’angletterre a week— Perhaps you Cou’d take that place in your way to Paris to take leave of him— I write in great haste, but Cou’d not avoid throwing out the sentiment that the advantages which our Country might reap from such an Interview are Obvious.—
        
       